The plaintiff contends that he and his wife have a right to convey in fee simple, free from encumbrances, to the defendant, the land conveyed to the plaintiff by the said Martha J. Hollowell *Page 70 
(87)  and George E. Hood, trustee, and described in the deed tendered to the defendant by the plaintiff.
We are of opinion that under the terms of the deed in trust above set out, the contention of the plaintiff is well founded. It is admitted that George E. Hood has been duly and legally substituted as trustee in place of A. B. Chestnutt, deceased, in said deed in trust.
By force of law, as well as by the express words of the deed, Hood is vested with all the powers conferred upon his predecessor. The language of the instrument is clear, and confers upon the trustee the power to sell the property, or any part of it, and execute a title in fee to the purchaser when requested in writing by the said Martha J. Hollowell, the cestui quetrust. This consent is manifested when she joined in the deed with the trustee.
The contention of the defendant that it was the duty of the plaintiff to see to the application of the proceeds derived from the sale to him, and see that the same was reinvested in real estate by the trustee, cannot be sustained.
It was so held in England, but is not the law here as to a bona fide
purchase for value. House v. Shore, 40 N.C. 357; Whitted v. Nash,66 N.C. 590; Grimes v. Taft, 98 N.C. 198; Hunt v. Bank,17 N.C. 60; 39 Cyc., pp. 378 and 379; 28 A.  E. (2 Ed.), 1130 and 1131.
Affirmed.